Ryan, C. J.
The appellant, being a servant of the respondent, sues for personal injuries suffered by him, in the course of his service, through negligence of his fellow servant, in the state of Iowa; and, in support of his a'ction, pleads a statute of that state, making railroad companies liable in such cases.
The subject was deliberately considered and reconsidered here; and it is now the settled law of this court that such an action will not lie in this state. Chamberlain v. M. & M. R. R. Co., 7 Wis., 425; S. C., 11 id., 238; Moseley v. Chamberlain, 18 id., 700; Cooper v. M. & P. du C. R. R. Co., 23 id., 668.
The action here is a personal action, for personal injury, governed by the lex fori. This is almost too familiar a principle for discussion or authority. “A person suing in this country must take the law as he finds it. He cannot, by virtue of any regulation of his own country, enjoy greater advantages than any other suitor here; and he ought not therefore to be deprived of any superior advantage which the law of this country may confer. He is to have the same rights which all the subjects of this kingdom are entitled to.” Lord TeNterdeN in De la Vega v. Vianna, 1 Barn. & Ad., 284. “We must admin*323ister justice to them [nonresident suitors] according to our laws, and the forms prescribed by our legislature, or the usages of our courts of justice.” Spencer, 0. J., in Scoville v. Canfield, 14 Johns., 338.- “That the statute of another state cannot ex proprio vigore have the force of law in this state is very clear; and its effect in this court must depend on the laws of the commonwealth.” Parsons, C. J., in Pearsall v. Dwight, 2 Mass., 84. “ When the laws of several states differ, a citizen of one state, asserting rights in another, must claim them according to the laws of the last mentioned state; not according to those which obtain in his own.” Denio, J., in Lemmon v. People, 20 N. Y., 562.
The appellant has no greater remedy here, under the Iowa statute, than under our own law. The demurrer was therefore properly sustained, and the order of the court below must be affirmed.
By the Court. — Order affirmed.